—In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Dutchess County, entered April 2, 1975, which granted plaintiffs’ motion for leave to (1) vacate a prior order of preclusion, (2) serve a further bill of particulars and (3) serve an amended complaint with increased ad damnum provisions. Order affirmed, without costs or disbursements. Plaintiffs have proceeded in accordance with the prior orders which granted them leave to renew upon the submission of affidavits' establishing a causal relationship between the accident to plaintiff Rosa Di Guilmi and her subsequent surgery. The prior order of February 10, 1975 advised plaintiffs first to seek vacatur of the order of preclusion. In the interests of justice, plaintiffs should be granted the relief sought despite the rather equivocal statements in the medical certificate furnished. It is for the trier of the facts to resolve the issue whether a head injury can result in the necessity for a hysterectomy some seven months after the accident. Central to our holding is the express legislative mandate that leave to amend "shall be freely given” (see CPLR 3025, subd [b]). Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.